Title: To Thomas Jefferson from Samuel Bryan, 16 July 1808
From: Bryan, Samuel
To: Jefferson, Thomas


                  
                     Sir,
                     Philadelphia July 16th. 1808
                  
                  Having imbibed from the precepts & example of my Father an ardent attachment to republican principles I have without a single deviation uniformly supported them through a long & arduous conflict to the age of Fifty two, and am now with four young children deprived of subsistence: for being like my Father the late Judge Bryan wholly occupied by public concerns I satisfied myself with the salary of the various & highly important public Offices I have successively executed, which afforded but a comfortable support.
                  However, such is the force of incorruptible integrity & inflexible firmness in the support of public principles, that although poor in property, I have the heartfelt satisfaction of knowing I possess the respect & esteem of the republicans of the State of every description, of those which are denominated Democrats or Quadroons & of the great mass of those called Quids, whereof I daily recieve evidence; & I am assured from all quarters that the Federalists highly respect my integrity and firmness although they disapprove of my political sentiments.
                  If such has been the honourable effect of my political conduct upon the various political Parties, I must & do feel confident that the illustrious Patron of the republican Cause will take a suitable occasion to extricate me in my declining years from pecuniary embarrassment and thus encourage other men to give the like energetical and uniform support to the republican principles under every circumstance of trial & suffering—
                  Having been all my life in public Offices my habits have been peculiarly adapted to public business & it is now too late in life for me to learn any other kind of business.
                  The political services of my late Father must be generally known to you and you ought to be informed that his Family inherited very little more from him than his patriotic Fame, and that the support of his Widow & Children devolved on me for many years which contributed to prevent my accumulating more than I did.
                  From the high estimation in which my Father lived and the grateful remembrance of his patriotic labours by the republicans of the State, and my own conduct predicated upon the maxims which governed his public conduct, your patronage of me would be I am assured highly acceptable to the Republicans of this State. I shall therefore humbly repose in confidence on your patriotic friendship & respectfully submit my pretensions to your liberal & enlightened consideration and determination when a vacancy may occur in any of the civil Offices of this State within your appointment.
                  I have the honor to be With the most exalted sentiments of esteem and veneration Your most obedt. servant
                  
                     Sam, Bryan 
                     
                  
               